Citation Nr: 0631631	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-42 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
scar.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In August 2004, the appellant testified at a hearing before 
a Decision Review Officer (RO hearing), and in June 2006, 
the appellant testified at a videoconference hearing before 
the undersigned Veterans Law Judge (Videoconference 
hearing); copies of these transcripts are associated with 
the record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal, and it is unclear whether 
the RO has requested "that the claimant provide any evidence 
in the claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).   

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
In his June 2006 Videoconference hearing, the veteran 
indicated he had been receiving VA medical treatment for his 
hemorrhoids in 2005 and 2006 and that he had a laboratory 
report concerning this treatment that he wanted to submit to 
the record.  The treatment records and report are not in the 
claims file.  

On remand, VA should attempt to obtain the veteran's missing 
VA medical records.  Documents in the record indicate that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA).  Since neither the decision 
nor the medical records upon which the SSA decision was made 
are associated with the claims file, VA should also attempt 
to obtain the SSA decision and accompanying medical 
evidence. 

The veteran contends that he suffers from a hearing loss and 
tinnitus as a result of noise exposure in service.  On 
remand, the veteran should be scheduled for an audiological 
examination to obtain an opinion as to whether the veteran 
has a hearing loss or tinnitus and, if a disorder is 
diagnosed, its etiology, including whether it was incurred 
in, or was aggravated by, active duty, or whether it was 
manifested within one year after discharge from active duty. 



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim and (2) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant.

2.  VA should attempt to obtain the 
veteran's missing treatment records and 
laboratory report that he referred to in 
his testimony regarding the VA treatment 
he has been receiving for his 
hemorrhoids.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any 
claim by the appellant for disability 
benefits from the SSA.  If records are 
unavailable, SSA should so indicate.

4.  VA should schedule the veteran for 
an audiological examination.  The 
examiner should be requested to review 
the pertinent evidence in the claims 
file and must indicate in the 
examination report that such review was 
performed.  All indicated tests and 
studies should be undertaken.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether 
the veteran has a hearing loss or 
tinnitus.  If a hearing loss or tinnitus 
is found, the examiner should provide 
detailed clinical findings including 
whether it is at least as likely as not 
(50 percent or more probability) that 
the veteran's hearing loss or tinnitus 
(1) began, or was incurred, during his 
active military service due to noise 
exposure or acoustical trauma; (2) was 
manifested within one year of discharge 
from active military service; or (3) is 
due to intervening post-service noise 
exposure or acoustical trauma.  The 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

5.  After the above development has been 
completed, VA should readjudicate the 
appellant's claims.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.  

The purposes of this remand are to comply with due process 
of law and to further develop the veteran's claims.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case; however, 
the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


